DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Please see response below:
In response to applicant arguments that 35 U.S.C 112(b) deficiencies are corrected in the amended claims. Examiner respectfully disagree with the applicant. There are still several 35 U.S.C 112(b) deficiencies that needs to corrected prior to NOA. Please see the rejection below. Applicant needs to amend and correct these deficiencies in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There are still several 35 U.S.C 112(b) issues that needs to be corrected prior to a notice of allowance. Examiner has listed several deficiencies but applicant needs to review each claim and make sure the limitations are correct and proper antecedent basis are applied. 

In claim 1 preamble recites “a method of managing connections between mobile devices and wireless network access devices”. However, the dependent claims 4 and 5 recites “the method of managing connections between an individual mobile device and wireless network access devices”. It should be corrected to recite “the method of managing connections between mobile devices and wireless network access devices”.


In claim 1 line 6 recites “said mobile device”, if it refers to “mobile devices” in claim 1 line 1, it should be changed to “said mobile devices”.

In claim 1 lines 6-7 recites “the mobile device”, if it refers to “mobile devices” in claim 1 line 1, it should be changed to “the mobile devices”.

In claim 1 lines 5-6 recites “an encoded mobile device network identifier”, line 9  recites “a network identifier”, lines 10-11 recites “an encoded network identifier” and lines 14-15 “the mobile device network identifier”. Are these identifier same or different, must have proper antecedent basis. Applicant must be consistent and there should be no ambiguity.

In claim 1 lines 8-9 recites “at least one emitting station wireless network signal”, if it refers to “an emitting station wireless network signal” in claim 1 line 4, it should be changed to read “the emitting station wireless network signal” and "an emitting station" in claim 1 line 4.

In Claim 1 line 9 recites “a range of area”, if it refers to “a range of area” in claim 1 line 4, it should be changed to read “the range of area”.

In claim 1 line 9 recites “a network identifier”, if it refers to “an encoded mobile device network identifier” in claim 1 lines 5-6, it should be changed to “the encoded mobile device network identifier”.

In claim 1 lines 10-11 recites “an encoded network identifier”, if it refers to “an encoded mobile device network identifier” in claim 1 lines 5-6, it should be changed to “the encode mobile device network identifier”.

In claim 1 lines 14-15 recites “the mobile device network identifier”, if it refers to “an encoded mobile device identifier” in claim 1 lines 5-6, it should be changed to read  “the encoded mobile device network identifier”.

In claim 1 lines 18-19 recites “an encoded network identifier”, if it refers to “an encoded mobile device network identifier” in claim 1 lines 5-6, it should be changed to read “the encoded mobile device network identifier”.

In claim 1 line 22 recites “mobile device wireless network signal”, if it refers to “a mobile device wireless network signal” in claim 1 line 5, it should be changed to read “the mobile device wireless network signal”.

In claim 1 line 25 recites “the detecting stations”, if it refers to “at least one detecting station” in claim 1 line 13, it should be changed to read “the detecting station”.

In claim 1 lines 26-27 recites “the mobile device wishes”, it should be changed to read “the mobile devices wish”.

In claim 1 line 26 recites “the mobile device network identifier”, if it refers to “encoded mobile device network identifier in claim 1 lines 5-6, it should be changed to read “the encoded mobile device network identifier”.

In claim 1 line 28 recites “the unique mobile device identifiers”, which lacks antecedent basis.
 In claim 1 line 30 recites “a connection”, if it refers to “a connection” in claim 1 line 24, it should be changed to read “the connection”.

In claim 1 line 34 recites “the capacity” which lacks antecedent basis. It should read “a capacity”.

In claim 1 line 37 recites “mobile devices is located”, it should be changed to read “mobile devices are located”.

In claim 1 line 41 recites “the wireless access device”, if it refers to “a wireless network access device” in claim 1 line 16, it should be changed to read “the wireless network access device”.

In claim 2 lines 2-3 and recites “the mobile device network identifier”, if it refers to “an encoded mobile device network identifier” in claim 1 lines 5-6, it should be changed to read “the encoded mobile device network identifier”.

In claim 3 lines 3, 4, 6, 9-10 and 12 recites “the individual mobile device” which lacks antecedent basis.

In claim 3 lines 4-5 recites “the unique wireless network signal”, if it refers to “mobile device wireless network signal” in claim 1 line 5, it should be change and read “the mobile device wireless network signal”.

In claim 3 lines 6-7 recites “an instruction”, if it refers to “an instruction” in claim 1 line 23, it should be change to read “the instruction”.

In claim 3 line 8 recites “the individual mobile device unique wireless network signal” which lacks antecedent basis.

In claim 3 lines 10-11 recites “the unique mobile device identifiers” which lacks antecedent basis.

In claim 3 lines 14-15 recites “the new mobile device unique identifier” which lacks antecedent basis.

In claim 5 line 4 recites “an instruction”, if it refers to “an instruction” in claim 1 line 23, it should be changed to read “the instruction”.
In claim 6 lines 4-5 recites “said mobile device”, it should be corrected to read “said mobile devices”.

In claim 6 line 7 recites “a range of area”, if it refers to “a range of area” in claim 6 line 4, it should be changed to read “the range of area”.

In claim 6 line 27 recites “a connection”, if it refers to “a connection” in claim 6 line 21, it should be changed to read “the connection”.

In claim 6 line 15 recites “mobile devices”, if it refers to mobile devices in claim 6 line 1, it should be changed to read “the mobile devices”.

In claim 6 line 17 recites “an encoded network identifier”, if it refers to “an encoded network identifier” in claim 6 line 8, it should be changed to read “the encoded network identifier”.

In claim 6 line 32 should recite the “exchange with the wireless network access device”

In claim 6 line 27 recites “the emitting station network signal, if it refers to “emitting station wireless network signal” in claim 6 lines 6-7, it should be changed to read “the emitting station wireless network signal”.

In claim 8 line 1 should recite “mobile devices” instead of “mobile device”. Similar issue exists in claims 9 and 10.

In claim 8 line 3 recites “the mobile device”, if it refers to “ mobile devices” in claim 6 line 1, it should be changed to read “the mobile devices”.

In claim 8 line 4 should read “mobile devices are connected to the wireless network access device”.

In claim 8 line 5 and 7 recites “the individual mobile device” which lacks antecedent basis.

In claim 9 line 1 should recite “mobile devices” similarly claim 10.

In claim 13 line 1 should recite “mobile devices” instead of “an devices”.

In claim 11 line 8 recites “the overall number of mobile devices” which lacks antecedent basis.

In claim 11 line 10 recites “a range of area”, if it refers to “a range of area “ in claim 11 line 5, it should be changed to read “the range of area”. 

In claim 11 line 19 recites “a family identifier”, if it refers to “a family identifier” in claim 11 line 4, it should be changed to read “the family identifier”.
In claim 14 lines 26-17 recites “a wireless network access device”, if it refers to “a wireless network access device” in claim 14 line 15, it should be changed to read “the wireless network access device.

In claim 15 line 3 recites “a wireless network access device”, if it refers to “a wireless network access device” in claim 14 line 15, it should be changed to read “the wireless network access device”.

In claim 17 line 4 recites “an individual mobile device”, if it refers to an individual mobile device” in claim 14 line 1, it should be changed to read “the individual mobile device”.

In claim 17 line 7 recites “:the individual mobile device unique wireless network signals” which lacks antecedent basis.

In claim 17 line 10 recites “the unique mobile device identifiers” which lacks antecedent basis.
In claim 18 line 4 recites “individual mobile device network identifiers”, it should be changed to read “individual mobile device network identifier”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463